UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Small Cap Growth Fund Shares Value ($) Common Stocks 94.1% Consumer Discretionary 11.3% Auto Components 0.7% Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.3% Buffalo Wild Wings, Inc.* Red Robin Gourmet Burgers, Inc.* (a) Media 1.3% Cinemark Holdings, Inc. Specialty Retail 4.1% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* DSW, Inc. "A" Guess?, Inc. Textiles, Apparel & Luxury Goods 2.9% Carter's, Inc.* Deckers Outdoor Corp.* (a) True Religion Apparel, Inc. Consumer Staples 4.6% Food Products Hain Celestial Group, Inc.* (a) Smart Balance, Inc.* Snyder's-Lance, Inc. TreeHouse Foods, Inc.* Energy 9.1% Energy Equipment & Services 3.7% Atwood Oceanics, Inc.* (a) Dril-Quip, Inc.* Hornbeck Offshore Services, Inc.* Tesco Corp.* Oil, Gas & Consumable Fuels 5.4% Americas Petrogas, Inc.* Approach Resources, Inc.* (a) Clean Energy Fuels Corp.* (a) Energy XXI (Bermuda) Ltd. Rex Energy Corp.* (a) Rosetta Resources, Inc.* (a) Financials 6.8% Capital Markets 2.6% Waddell & Reed Financial, Inc. "A" (a) WisdomTree Investments, Inc.* Commercial Banks 1.0% Prosperity Bancshares, Inc. (a) Consumer Finance 1.3% DFC Global Corp.* Diversified Financial Services 1.9% Portfolio Recovery Associates, Inc.* (a) Health Care 23.8% Biotechnology 2.9% Alkermes PLC* Halozyme Therapeutics, Inc.* (a) Incyte Corp.* (a) Health Care Equipment & Supplies 7.0% ABIOMED, Inc.* (a) Accuray, Inc.* Analogic Corp. AtriCure, Inc.* CONMED Corp. NxStage Medical, Inc.* Thoratec Corp.* Volcano Corp.* Health Care Providers & Services 5.9% Centene Corp.* ExamWorks Group, Inc.* Metropolitan Health Networks, Inc.* Molina Healthcare, Inc.* Universal American Corp.* WellCare Health Plans, Inc.* Health Care Technology 1.3% ePocrates, Inc.* (a) SXC Health Solutions Corp.* (a) Pharmaceuticals 6.7% Auxilium Pharmaceuticals, Inc.* Flamel Technologies SA (ADR)* Nektar Therapeutics* (a) Pacira Pharmaceuticals, Inc.* (a) Par Pharmaceutical Companies, Inc.* Questcor Pharmaceuticals, Inc.* (a) VIVUS, Inc.* Industrials 13.1% Aerospace & Defense 1.4% BE Aerospace, Inc.* Construction & Engineering 0.9% MYR Group, Inc.* Electrical Equipment 1.0% General Cable Corp.* Machinery 6.5% Altra Holdings, Inc. (a) Chart Industries, Inc.* RBC Bearings, Inc.* Sauer-Danfoss, Inc. WABCO Holdings, Inc.* Professional Services 1.6% TrueBlue, Inc.* Trading Companies & Distributors 1.7% Applied Industrial Technologies, Inc. (a) United Rentals, Inc.* (a) Information Technology 21.2% Communications Equipment 2.5% Aruba Networks, Inc.* (a) Finisar Corp.* (a) Procera Networks, Inc.* Sycamore Networks, Inc.* Electronic Equipment, Instruments & Components 1.7% Cognex Corp. Coherent, Inc.* Internet Software & Services 1.8% MercadoLibre, Inc. (a) NIC, Inc. (a) Saba Software, Inc.* IT Services 4.9% Cardtronics, Inc.* FleetCor Technologies, Inc.* MAXIMUS, Inc. Syntel, Inc. Semiconductors & Semiconductor Equipment 1.7% Cavium, Inc.* (a) EZchip Semiconductor Ltd.* (a) Software 8.6% Actuate Corp.* Allot Communications Ltd.* Concur Technologies, Inc.* (a) Kenexa Corp.* (a) NICE Systems Ltd. (ADR)* NQ Mobile, Inc. (ADR)* (a) Parametric Technology Corp.* QLIK Technologies, Inc.* TiVo, Inc.* Ultimate Software Group, Inc.* Materials 4.2% Chemicals 1.0% Westlake Chemical Corp. (a) Metals & Mining 1.4% Detour Gold Corp.* Haynes International, Inc. (a) Thompson Creek Metals Co., Inc.* (a) Paper & Forest Products 1.8% Fortress Paper Ltd. "A"* Schweitzer-Mauduit International, Inc. Total Common Stocks (Cost $84,017,920) Securities Lending Collateral 20.3% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $20,675,810) Cash Equivalents 5.8% Central Cash Management Fund, 0.14% (b) (Cost $5,972,935) % of Net Assets Value ($) Total Investment Portfolio (Cost $110,666,665) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $110,705,371.At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $11,995,227.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,468,901 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,473,674. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2012 amounted to $20,905,310, which is 20.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
